Citation Nr: 1549717	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to his service-connected low back strain and/or bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION


The Veteran had active service from May 1995 to May 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  

In August 2010, the Veteran requested a Decision Review Officer (DRO) hearing. Although a DRO hearing was held in January 2011, the issue of whether new and material evidence was received to reopen the claim of service connection for a bilateral knee disability was not addressed.  The Veteran subsequently indicated that he did not want a Board hearing.  According to the November 2015 informal hearing presentation, the Veteran's representative indicated that they had nothing further to add, and he requested that his case be forwarded for consideration by the Board.  Any pending DRO hearing request is considered withdrawn.  Regardless, the benefit sought regarding the claim to reopen is granted herein and there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board has reviewed both the paper and electronic (Virtual VA and VBMS) claims files in relation to this appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of the electronic record.

Subsequent to the March 2011 statement of the case (SOC), the RO associated additional relevant evidence including lay statements and VA treatment records.  As to the claim being decided herein, there is no prejudice to the Veteran in the Board considering such evidence in the first instance.  As to the claim remaining on appeal, the Board is remanding it for additional development.  Therefore, upon remand, the Agency of Original Jurisdiction (AOJ) should consider these additional records. 

The issues of entitlement to service connection for a bilateral ankle disability, claimed as secondary to the service-connected bilateral pes planus, and entitlement to increased ratings for the service connected low back strain and bilateral pes planus have been raised by the record in a April 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issue of entitlement to service connection for a bilateral knee disability, to include as secondary to his service-connected low back strain and/or bilateral pes planus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2008, the RO denied service connection for bilateral knee pain on the basis that there was no evidence showing a diagnosis of a bilateral knee pain disability and no evidence that a bilateral knee pain condition was incurred in or caused by active duty service.  The Veteran received notice of the decision but did not disagree and the decision became final.

2.  Evidence received since the January 2008 rating decisions includes clinical records showing a bilateral knee disability and lay statements reflecting that the Veteran's experienced knee pain during active duty service.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim of service connection for a bilateral knee disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the present case, the Board is reopening the claim for service connection for a bilateral knee disability.  In regards to the claim to reopen, this decision constitutes a grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Claim to Reopen

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In January 2008, the RO denied the claim of service connection for bilateral knee pain.  At the time of the prior rating decision, the RO determined that the evidence did not show a diagnosis of a bilateral knee pain disability and did not show that a bilateral knee pain condition was incurred in or caused by active duty service.  There was no evidence received within one year and the decisions became final.

The Veteran has submitted several items of evidence since the previous January 2008 adverse decision, including VA treatment reports and an April 2010 lay statement from a fellow service member.  According to the April 2010 statement,  a fellow service member indicated that the Veteran was limping and in distress from knee pain during active duty.  VA treatment records further reflect that the Veteran had ACL (anterior cruciate ligament) repair in September 2013.  In addition, VA treatment records also indicate diagnosis of left and right pes anserine bursitis and findings of bilateral marked retropatellar crepitus and small effusions.  Further, service connection has been effectuated for bilateral pes planus and low back strain, effective February 19, 2010 and the Veteran has asserted that his bilateral knee disability is secondary to those service-connected disabilities.

Reviewing the evidence in its entirety, there is a sufficient evidentiary basis to reopen the Veteran's claim.  The newly-received medical records show that the Veteran has a current bilateral knee disability.  The Veteran has submitted additional lay evidence regarding knee pain during service.  Thus, evidence submitted since the RO's January 2008 decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's January 2008 decision, and reopening the claim of service connection for a bilateral knee disability is warranted.  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a bilateral knee disability is granted.


REMAND

The Veteran has alleged that he has bilateral knee disabilities as a result of service, or in the alternative, secondary to his service-connected back and feet disabilities.  See April 2015 statement in support of claim.  Specifically, he contends that he had knee problems in service and that he suffers from a chronic knee condition.  Service treatment records reflect that the Veteran reported having swollen or painful joints.  See April 1999 report of Medical History.  The Veteran has stated that he had knee pain in service and provided a supporting statement indicating that during active duty, the Veteran was limping and in distress from knee pain.  Current VA treatment records dated in August 2015 reflect bilateral knee disabilities and that the Veteran had right knee surgery in September 2013.  The Veteran is currently service connected for low back strain and bilateral pes planus.  The Veteran has not been provided a VA examination specifically regarding his claimed bilateral knee disabilities.  Thus, there is insufficient competent medical evidence for VA to make a decision on his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Upon remand, VA examination should be scheduled in order to obtain opinions regarding the nature and etiology of the Veteran's bilateral knee disabilities. 

Records reflect that the Veteran receives treatment at the VA medical centers (VAMC) in Durham, North Carolina and Fayetteville, including the Jacksonville community based outpatient clinic (CBOC).  VA treatment records from the Durham VAMC dated from December 2012 to August 2015 and from the VAMC Fayetteville/Jacksonville CBOC dated from March 2010 to September 2015 are of record.  While on remand, any additional pertinent VA treatment records not on file must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any updated VA treatment records dated from August 2015 to the present from the Durham VAMC and from September 2015 to the present from the VAMC Fayetteville/Jacksonville CBOC and associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

2.  Then schedule the Veteran for the appropriate VA examination in order to assess the nature and etiology of the Veteran's bilateral knee disabilities.  The entire record, including a copy of this remand, must be made available to and reviewed by the examiner in rendering the opinion.  

The examiner should answer the following: 

Is it at least as likely as not that any currently diagnosed left or right knee disability had its onset in service, is related to any in-service disease, event, or injury?  

Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's left and/or right disability is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected low back strain and /or bilateral pes planus? 

3.  Then readjudicate the claim on appeal, taking into account all additional evidence received since the March 2011 SOC.  If the benefits sought remain denied, issue the Veteran and his representative an SSOC.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


